 



EXHBIT 10.1
FOURTH AMENDMENT TO THE ESCROW AGREEMENT
     This Fourth Amendment to the Escrow Agreement dated August 12, 2005 (the
“Escrow Agreement”), as previously amended, is executed to accommodate the
settlement of certain claims arising under the Asset Purchase Agreement, dated
August 12, 2005 (the “Purchase Agreement”) by and among the parties hereto
and/or certain of their predecessors-in-interest.
     1. Release of Funds. The execution of this Amendment shall be the
authorization to the Escrow Agent to release from the Escrow, $197,000 to each
of St. Denis Investments, Ltd; 675003 BC Ltd., and Brian LeMaire (collectively,
the “Sellers”). The execution of this Amendment shall also constitute the
authorization to the Escrow Agent to release from the Escrow, the balance of the
cash in the Escrow, which was $75,080.91 as of March 31, 2008, to Cohesant Inc.
Each of the distributees shall provide to the Escrow Agent written instructions
as to where to wire or send the foregoing amounts.
     2. Cohesant Shares. The 70,224 shares of common stock, $0.01 par value of
Cohesant Inc. currently held in escrow shall remain in escrow pending resolution
of the remaining single claim identified on Exhibit A hereto or, if early, the
passage of 90 days after delivery of the notice specified in Exhibit A.
     3. Release. Upon its receipt of the payment referenced in Section 3 above,
Cohesant, on behalf of itself and all of related parties, does hereby release
and discharge the Sellers from any and all claims, demands, charges and causes
of actions of any nature whatsoever, known or unknown, that have arisen or may
arise out of any breaches or alleged breaches of their or their predecessors’
representations and warranties made under the Purchase Agreement, provided,
however, that this release shall not extend to the one matter identified on
Exhibit A hereto, and

 



--------------------------------------------------------------------------------



 



the Sellers acknowledge that they remain liable for any costs, expenses, or
claims that may arise on or after the date hereof and relating to the matter
identified in Exhibit A.
     3. Counterparts. This instrument may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to
the Escrow Agreement to be signed on their respective behalf by their respective
duly authorized representative as of the date written above.
Cohesant Inc.

             
 
            By:   /s/ Morris H. Wheeler               Name:   Morris H. Wheeler
    Title:   Chief Executive Officer    
 
                /s/ Brian LeMaire                   Brian LeMaire    

ST. DENIS INVESTMENTS, LTD.

         
By:
  /s/ Stuart McNeill    
 
 
 
Stuart McNeill, sole officer and member    

675003 BC Ltd.

         
By:
  /s/ Paul Mancuso    
Title:
 
 
Director    
 
 
 
   

JP MORGAN TRUST COMPANY, NATIONAL ASSOCIATION,
As Escrow Agent

         
By:
  /s/ Sonny T. Lui    
Title:
 
 
Assistant Vice President    
 
 
 
   

 